Citation Nr: 9928050	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-51 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to 
January 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant has presented no medical evidence of a 
diagnosis of PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded and there is no further statutory duty to assist the 
appellant in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's service medical records contain no evidence 
of treatment for or complaints of a psychiatric disability.

At the appellant's December 1972 separation examination, the 
appellant was evaluated as "normal" psychiatrically.

At an October 1995 VA examination, the appellant reported 
that he had been in the Navy from April 1969 to January 1973.  
He stated that he served on ship duty in the Republic of 
Vietnam from February to December 1971.  He reported that he 
was exposed to a plane crash while in service.  He stated 
that, since he had returned home from service, he had not 
been able to "get anything right."  He stated that he was 
unable to maintain employment.  He stated further that he was 
unable to sleep without smoking marijuana.  He added that he 
was never on shore.  He reported that he had been married 
twice.

The examiner diagnosed borderline personality disorder and 
"PTSD not found."

In a December 1997 statement, the appellant stated that in 
approximately March 1971 he was assigned to flight deck watch 
aboard ship.  He stated that a jet crashed while attempting 
to land.  He stated that he was unable to return to the 
flight deck.  He stated that he developed problems with 
authority because he felt that he had not been trained 
sufficiently for flight deck duty.  He stated that being in 
the service "messed [his] life up."

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1998).  In addition, in the 
case of a disease only, service connection may be established 
by (1) evidence of the existence of a chronic disease in 
service or of a disease, eligible for presumptive service 
connection pursuant to statute or regulation, during the 
applicable presumption period and (2) present disability from 
it.  Savage, 10 Vet. App. at 495.  A chronic disability in 
service can be shown by "either evidence contemporaneous 
with service or the presumption period or evidence that is 
post service or post presumption period."  Id.  Service 
connection may also be granted for any disease if all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1998).

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of 38 C.F.R. § 
3.1(y) will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  38 
C.F.R. § 3.304(f) (1998).

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.

The appellant has not presented medical evidence of current 
psychiatric disorder, including PTSD.  Mere contentions by a 
claimant, without supporting evidence of a current 
disability, do not constitute a well-grounded claim.  
Rabideau, 2 Vet. App. at 144; King v. Brown, 5 Vet. App. 19 
(1993).

At the October 1995 VA examination, borderline personality 
disorder was noted, but PTSD was not.

Considering the foregoing facts, it is obvious that the 
appellant has not submitted competent evidence sufficient to 
render his claim of service connection well grounded for 
PTSD.  Caluza, 7 Vet. App. 498.  "Competent" evidence may 
be lay evidence in circumstances in which the determinative 
issue does not require medical expertise, such as the 
occurrence of an injury or the recounting of symptoms.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Heuer v. Brown, 7 
Vet. App. 379 (1995).  However, where the determinative issue 
involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, 10 Vet. App. at 
137; Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
appellant's contentions and statements on appeal have been 
considered carefully; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of a disability.  Espiritu, 2 Vet. App. 492.  
On the basis of the above findings, no basis in the record 
can be identified that would make the appellant's claim 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the May 1996 statement of the case.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for PTSD is 
denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


